DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 02/01/22. Accordingly, claims 1-20 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al (9,935,640), previously cited.
-Regarding claim 1, Chan et al  teaches a wireless station (being one system among systems (“Wireless communication systems”, col. 1,line 16)), the wireless station (see figure 3) configurable of comprising: 
an oscillator (40), being at least one oscillator, to output a reference signal (FOUT); 
an error calculator (54, 56, 58)  to calculate a frequency of the reference signal during a calibration (“calibration”, col. 4, lines 37), (the frequency of the reference signal being indicated by a pulse count value of (FDIV) over 1.024 ms when a data (MOD) is set low (MOD=00), which passes through (68) to control the gain of the oscillator), and calculate a frequency error/difference by subtracting a target frequency of the reference signal from the calculated 
a modulation data generator (comprising (68)) to acquire the data to be transmitted, and generate, via (68),  modulation data (outputted from (68)) by adding a correction value (being an adjustment gain value (DACREF)) to the data to be transmitted (see col. 4, line 66 to col. 5, line 5), , the correction value varying in negative correlation with the frequency error (see col. 6, lines 35-59); and 
a modulator (42, 44, 46, 40, 52) to conduct frequency modulation (“two-point modulation”, col. 4, line 14), during a normal operation (“normal closed-loop operation”, col. 7, lines 57-58), on basis of the modulation data (MOD) and the reference signal (FOUT), (see col. 4, lines 14-28,  col. 7, lines 55-59).
-Regarding claim 2, Chan et al  teaches that the modulator comprises a voltage controlled oscillator (comprising (42, 44, 46, 40, 52)) having an oscillating output (FOUT),  the voltage controlled oscillator, into which the reference signal (FOUT) and the modulation data (outputted from (68)) are input, the voltage controlled oscillator providing an oscillation frequency varying depending on the modulation data, (see figure 3).
-Regarding claim 3, Chan et al  teaches that the modulation data (outputted from (68) and corresponding to (DACREF)) varies in negative correlation with the frequency error, (the correlation indicated by a reverse relationship of the variance of (DACREF) vs. the  frequency error (FREQ DIF), (see figure 4), or in another word, a median of the modulation data varies in negative correlation with the frequency error.

-Regarding claim 19, as applied to claim 1 set forth above and herein incorporated, Chan et al  teaches a method (see figure 3) of correcting a frequency error comprising: 
procedure (54, 56, 58)  calculating a frequency of a reference signal output from at least one oscillator (40) during a calibration (“calibration”, col. 4, lines 37), (the frequency of the reference signal being indicated by a pulse count value of (FDIV) over 1.024 ms when a data (MOD) is set low (MOD=00), which passes through (68) to control the gain of the oscillator); calculating a frequency error/difference by subtracting a target frequency of the reference signal from the calculated frequency of the reference signal, (the target frequency being a frequency pre-calculated during the calibration and indicated by a pulse count value of periods of (FDIV) over 1.024 ms when the data (MOD) is set high (MOD=FF), (see equation (1) and col.  4, lines 37-65); 
procedure (comprising (68)) of acquiring the data to be transmitted and generating, via (68), modulation data (outputted from (68)) by adding a correction value (being an adjustment gain value (DACREF)) to the data to be transmitted (see col. 4, line 66 to col. 5, line 5), , the correction value varying in negative correlation with the frequency error (see col. 6, lines 35-59); and 
procedure (42, 44, 46, 40, 52)  of conducting frequency modulation (“two-point modulation”, col. 4, line 14), during a normal operation (“normal closed-loop operation”, col. 7, lines 57-58), on basis of the modulation data (MOD) and the reference signal (FOUT), (see col. 4, lines 14-28,  col. 7, lines 55-59).
.
Allowable Subject Matter
Claims 5-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 02/01/22 have been fully considered but they are not persuasive.
The applicant mainly argues that claim 1 is distinguishable from Chan et al because the invention as disclosed in the instant applicant is different from Chan et al .
Applicant's arguments are not persuasive.  Note that with respect to claim 1, the rejections is made by being based on the limitations recited in the claim.  As set forth above in this Office Action, Chan et al reads on all the limitations.  The applicant is respectfully reminded that the specification is not a measure of the claimed invention. Therefore, the limitation contained in the specification cannot read into claims for the purpose of avoiding the prior art (In re Sporck, 155 USPQ 687).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHUONG PHU/
Primary Examiner
Art Unit 2632